Citation Nr: 0619906	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  01-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from August 1971 to August 
1972.

This appeal arises from a November 2000 rating decision of 
the Cleveland, Ohio Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for a left knee disability 
that he maintains is the result of an injury sustained during 
service.

The veteran filed the instant claim of service connection for 
a left knee disability with the RO in September 2000.  The RO 
adjudicated the claim of entitlement to service connection 
for a left knee disability on a de novo basis.  This claim 
was denied by rating decision in November 2000, a notice of 
disagreement was received in December 2000, a statement of 
the case was issued in January 2001, and the veteran 
perfected an appeal to the Board with the submission of VA 
Form 9, appeal to Board of Veterans' Appeals, in April 2001.

A review of the claims folder, however, indicates that the RO 
had previously denied the issue of entitlement to service 
connection for a left knee disability by rating action in 
November 1972.  The veteran received written notice of the 
November 1972 rating denial by letter in that same month; 
however, he failed to file a notice of disagreement within 
one year of receipt of the November 1972 notice and therefore 
the November 1972 rating denial is final.  See 38 C.F.R. 
§ 20.302 (2005).

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2005).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's current 
claim is not final, the provisions of 38 C.F.R. § 3.159 
(2005) apply in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  With respect to the duty to notify, VA must 
inform the claimant of information that is necessary to 
substantiate the claim for benefits.  Second, the agency has 
a "duty to assist" a claimant in the development of claims 
for VA benefits.  VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2005).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to notify.  

In Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
the Court discussed the specific notice that should be given 
to a claimant who is attempting to reopen a claim that had 
been previously denied.  The specific type of notice under 
Kent has not been provided to the veteran.  

In this case, the RO failed to readjudicate the veteran's 
claim on the proper adjudicative basis; that is, whether new 
and material evidence has been submitted to reopen a claim of 
service connection for a left knee disability.  As a result, 
the RO did not provide notice to the appellant of the type of 
evidence necessary to substantiate his claim or as to the 
division of responsibilities between the appellant and VA in 
obtaining that evidence.  See Quartuccio and Kent.  In short, 
as the RO has not fulfilled its obligations under the 
implementing regulations regarding this claim, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993)

Accordingly, the veteran's claim is REMANDED for the 
following action:

1.  With regard to the claim of whether 
new and material evidence has been 
submitted to reopen a claim of service 
connection for a left knee disability, 
the RO must review the claims file and 
ensure that all notice and development 
obligations have been satisfied in 
accordance with the provisions of 38 
C.F.R. § 3.159 (2005), and any other 
applicable legal precedent.  The veteran 
should receive specific notice as to the 
type of evidence necessary to 
substantiate his claim and the division 
of responsibilities between the veteran 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also receive 
specific notice that describes what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found to be insufficient in 
the November 1972 rating denial.  See 
Kent v. Nicholson, No. 04-181 (Vet. App. 
March 31, 2006).  The RO should also ask 
the veteran to provide information 
regarding all medical treatment for the 
disability at issue that has not already 
been made part of the record.  The RO 
should assist the veteran in obtaining 
all relevant medical evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



